Citation Nr: 1537377	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to March 1, 2012, and higher than 40 percent since, for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for left lower extremity (LLE) sciatic radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1999. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2011, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing); a transcript of the proceeding has been associated with the virtual record.

The claims for higher ratings for DJD, i.e., arthritis of the lumbar spine and LLE sciatic radiculopathy were previously before the Board in December 2011 and remanded for further development and readjudication.  The Board also determined the Veteran had raised an informal claim for a TDIU since he had submitted evidence of a medical disability, had made a claim for the highest possible ratings for his lumbar spine and LLE sciatic radiculopathy, and had submitted evidence of unemployability).  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board determined this derivative TDIU claim, however, like the others, required further development before being adjudicated on appeal and, therefore, also remanded the TDIU claim.


Regrettably, another remand of the claims is required.  And while the Board regrets the additional delay that inevitably will result from again remanding the claims, this still additional development of these claims is necessary to ensure the record is complete so the Veteran is afforded every possible consideration.  As before, the REMAND of these claims will be to the Agency of Original Jurisdiction (AOJ).


REMAND

In spite of the prior remand of these claims, the record is still incomplete.  An October 2014 letter from a private attorney reveals the Veteran was rather recently awarded Social Security Administration (SSA) disability benefits.  The administrative decision and the records upon which SSA relied in awarding him these benefits are not however in the claims file.  These records are relevant to all of his claims at issue and, consequently, must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Veteran also submitted a letter from Dr. W.R. dated in November 2012 indicating he was being treated for osteoarthritis and rheumatoid arthritis.  A July 2013 VA outpatient treatment record further reveals he was undergoing treatment for rheumatoid arthritis with a private provider in Roswell.  The Veteran submitted a claim in December 2011 for rheumatoid arthritis of his lower extremities, which was later denied by the RO in November 2012 and February 2013 and not appealed to the Board.  Nevertheless, records from Dr W.R. and the private provider in Roswell have not been obtained, and they are pertinent as a question has been raised concerning whether the Veteran has overlapping symptoms attributable to rheumatoid arthritis and radiculopathy of his LLE.  So these records also need to be obtained and considered.  38 C.F.R. § 3.159(c)(1).

In support of his derivative claim for a TDIU, the RO obtained employment information (VA Form 21-4192) in September 2013 from the Department of New Mexico, Veterans of Foreign Wars (VFW).  The employer indicated the Veteran had last worked for them performing secretarial and financial duties in August 2013 when he "retired on disability."  It is unclear whether such disability retirement was awarded by VFW and/or refers to the SSA disability benefits noted at the outset or Worker's Compensation.  In any event, the decision awarding disability benefits and the medical records upon which were relied in awarding him these benefits are not of record, so also must be obtained and considered.

Further, given the questions raised in the medical record that there may be symptom overlap between the service-connected sciatic radiculopathy of the LLE and the non-service connected rheumatoid arthritis, and some recent evidence suggesting the Veteran does not have sciatic radiculopathy of his LLE (see the April 2015 VA examination report), the Board finds that another examination is needed to clear up any confusion concerning this.  38 U.S.C.A. § 5103A.

Finally, an addendum opinion is needed from the March 2012 VA examiner or other designee regarding whether the Veteran's service-connected disabilities as a whole preclude him from obtaining and maintaining substantially gainful employment consistent with his level of education, prior work experience and training.  The examiner noted at the time that the Veteran was working part-time and, thus, was still able to perform sedentary employment, even if not work that is physically demanding.  The examiner addressed the impact of each service-(and non-service-) connected disability on employability, but never rendered an opinion on the effect of the disabilities on employment when considered as a whole.  Circumstances also apparently since have changed because, as noted above, the Veteran is no longer working in any capacity and, indeed, has not since August 2013.  Thus, an addendum opinion is necessary.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the administrative decision and records upon which SSA relied in awarding the Veteran disability benefits.

2.  Obtain and associate with the claims file all relevant treatment records concerning the Veteran from Dr. W.R. and the private provider in Roswell.

3.  Obtain and associate with the claims file the decision and records upon which VFW relied in awarding the Veteran disability retirement benefits.

4.  Obtain an addendum opinion from the March 1, 2012, VA examiner, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  The examiner must provide an opinion on the cumulative effect that the Veteran's service-connected disabilities (major depressive disorder, DJD of the lumbar spine, right shoulder tendinitis, tinnitus, LLE sciatic radiculopathy, right shoulder surgical scar, left ear hearing loss, tinea pedis, and tension headaches) would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

Based on review of the record, and to this end, the examiner should specifically provide opinions responding to the following: 

Please discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected disabilities as a whole on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education (two years college) and work history and offer an opinion as to whether it is at least as likely as not that his service-connected disabilities, in combination, cause him to be unable to obtain or retain substantially gainful employment.  

It is most essential the examiner discuss the underlying rationale for all opinions, preferably citing to specific evidence in the file supporting conclusions.

5.  Schedule the Veteran for an appropriate VA compensation examination reassessing the severity of the service-connected sciatic radiculopathy of his LLE.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

If possible, the examiner should determine which symptoms (notably, neurological manifestations) are attributable to the service-connected sciatic radiculopathy of the LLE versus those attributable, instead, to the rheumatoid arthritis that is not service connected.  If, however, it is not possible to make this distinction, then this must be indicated as well and an explanation provided as to why it is not possible or feasible to differentiate or parcel out what measure of symptoms is attributable to one versus the other.

The examiner should describe the nature and severity of the service-connected disability and comment on any associated impairment of function.  To assist in making these important determinations, the examiner should review the April 2015 examination report and electromyograph (EMG) and clarify whether the Veteran currently has any neurological impairment, including sciatic radiculopathy of the LLE, by indicating the nerve affected, and comment on whether it is best described as neuritis, neuralgia, or complete or incomplete paralysis (indicating the degree of any such involvement, and describing any related impairment of function).  The examiner must discuss the rationale for all opinions.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

